DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 2, 4 and 6-10 are pending and presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 2 is objected to because of the following informalities:  There is an extraneous “acid” after “polyvinylidene fluoride” in line 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 2, 4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 requires both that the first compound comprises a diamine group and also that the first compound is prepared by a condensation reaction comprising active aniline forming polymeric aniline and benzoic acid serving as a blocking reagent. However, it is impossible for both the first compound to comprise a diamine group and also be prepared by the condensation reaction forming polymeric aniline and benzoic acid serving as a blocking agent. A diamine includes exactly two amine groups. However, polymeric aniline would include more than two amine groups. Therefore, there is an inconsistency in the claim and it is unclear exactly what compounds are encompassed by the language that the first compound comprises a diamine group and also is prepared by condensation reaction forming polymeric aniline and benzoic acid. Thus, claim 2 is indefinite. Claims 4 and 6-10 depend from claim 2 and are indefinite for the same reasons. It appears applicant is attempting to claim that the first compound has the structure as shown in paragraph 0031 of the specification. However, this is not a diamine, but perhaps could be considered a compound that is terminated with one amine on either end or a compound that contains only two primary amine groups. Additionally, this compound is not prepared from aniline and benzoic acid but is rather prepared from aniline and a functionalized benzoic acid. The Examiner does note that the prior art of record does not teach or suggest the first compound having a structure as shown in paragraph 0031.

Conclusion
	Claims 2, 4 and 6-10 are pending.
	Claims 2, 4 and 6-10 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
August 12, 2022Primary Examiner, Art Unit 1717